577 S.E.2d 634 (2003)
356 N.C. 677
REICHHOLD CHEMICALS, INC.
v.
Anil B. GOEL.
No. 604P01.
Supreme Court of North Carolina.
February 27, 2003.
M. Keith Kapp, Mark S. Thomas, James C. Dever, III, Kevin W. Benedict, Raleigh, for Reichhold Chemicals, Inc.
Edward A. McConwell, Lisa Grafstein, Raleigh, for Goel.
Jonathan D. Sasser, Reed Hollander, Raleigh, for N.C. Citizens for Business et al.
Jonathan D. Sasser, Reed J. Hollander, for Council for Entrepreneurial Development.
Leslie C. O'Toole, Raleigh, for N.C. Assoc. of Defense Attorneys.
Prior report: 146 N.C.App. 137, 555 S.E.2d 281.


*635 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 27th day of February 2003."
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of February 2003."